Citation Nr: 9926284	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  96-23 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of bilateral 
knee injuries.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant






INTRODUCTION

The appellant served on active duty from January 1955 to 
November 1958.

This case returns to the Board of Veterans' Appeals (Board) 
from a remand dated in January 1998.  The requested 
development has been completed to the extent possible and the 
case has been returned for appellate consideration.  This 
appeal originates from a decision dated in August 1995 by the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).



FINDINGS OF FACT

1. The appellant sustained severe bilateral knee injuries 
prior to service entry and the presumption of soundness 
has been rebutted.

2. The appellant sustained various knee injuries during 
service.

3. The objective medical evidence of record does not 
establish that the appellant's preexisting residuals of 
knee injuries increased in severity beyond their natural 
progress during his period of active duty.


CONCLUSION OF LAW

Residuals of bilateral knee injuries were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1132, 1153, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the appellant's claim for 
service connection for residuals of bilateral knee injuries 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Specifically, his assertions regarding the incidents during 
service and the objective findings of current bilateral knee 
pathology is deemed sufficient to render his claim plausible.

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Furthermore, with chronic disease shown as such in service so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation of joint pain, 
any abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, etc., in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, etc., first shown as a 
clear-cut clinical entity, at some later date.  Idem.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Id. 
(emphasis added)  Continuity of symptomatology is required 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  Id.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id.

Review of the record reveals that upon service enlistment 
examination in February 1955, the appellant reported a 
history of old trauma to the knees which was found to be 
mildly symptomatic but with negative findings on examination.  
During service, the appellant was seen on various occasions 
for complaints of knee pain.  On February 24th, 1955, several 
weeks after service entry, it was noted that the appellant 
had torn cartilage in both knees.  Various impressions were 
noted including a questionable loose body in the left knee.  
In June 1956, it was noted that the appellant injured both 
knees while playing football in high school and college.  It 
was further noted that since that time he had experienced 
marked swelling, pain and discomfort and had been bothered by 
aching pain in both knees, particularly after long periods of 
standing or heavy activity.  X-ray examination at that time 
revealed traumatic arthritic changes of a minimal degree in 
both knees with some "beaking" of the tibial spine.  There 
was calcification at the base of the medial collateral 
ligament but no loose bodies were seen.  The impression was 
"[r]ather severe injury to both knees previously with 
possible medial cartilage tear on the right.  Evidence of old 
Pellegrini-Stieda disease, left knee."  It was further noted 
that these findings existed prior to service.  In September 
1956, the appellant was seen for complaints of knee pain and 
the impression was "questionable meniscus injuries, old."  
Several days later the impression was probable severe sprain, 
collateral ligaments, maybe "collateral ligament syndrome."  
In October 1957, the appellant was seen for an injury to the 
right knee.  However, on examination it was noted that the 
appellant had sustained recurrent left knee injuries.  It was 
further noted that the medial collateral ligament was 
unstable and that there was crepitation about the knee.  X-
ray examination revealed calcification of the medial 
collateral ligament and a prominence of the tibial spine.  
The impression included sprained medial collateral ligament 
and chondromalacia patella.  In November 1957, impressions of 
old traumatic arthritis and a possible meniscus abnormality 
were noted.  In December 1957, slight instability of the left 
knee was found.  On service separation examination in 
November 1958, the appellant reported a history of torn 
cartilage in both knees while in high school and that during 
service he fell from a B-47 on his knee and still had trouble 
including soreness and stiffness.  However, on clinical 
evaluation, the knees demonstrated good strength and good 
range of motion.  

The post-service records reflect a diagnosis of 
osteochondritis in the left knee in 1976 and an opinion from 
a private physician dated in August 1994, which indicates 
that the appellant has bilateral osteoarthritis of the knees 
and that total knee arthroplasty was recommended.  

In view of the above evidence, the Board concluded that 
additional medical development was necessary in an effort to 
determine whether the bilateral knee disabilities which 
existed prior to service, were aggravated during service.  

Pursuant to the Board's request, the appellant underwent VA 
examination in October 1998.  After thorough physical 
evaluation to include x-ray examination of the knees, the VA 
examiner provided the following diagnosis and opinion:

IMPRESSION:

1. Osteoarthritis of both knees.  The 
previously mentioned Pelligrini-Stieda 
lesion is the result of some type of 
traumatic injury to the medial 
collateral ligament.  It is very 
likely that he sustained an ACL injury 
at the time of his football injury, 
however, I cannot prove this.  Many 
times a significant MCL injury is 
associated with such.  I really do not 
feel that his time on active duty 
would have enhanced his ultimate 
endpoint of osteoarthritc knees on 
both sides.  More than likely this is 
a genetic predisposition that may have 
been hastened by his football injury.

Pursuant to 38 C.F.R. § 3.306, a preexisting injury or 
disease will be considered to have been aggravated by active 
military, naval or air service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  While the appellant has argued that 
the presumption of soundness upon entry into the service is 
applicable in this case under 38 C.F.R. § 3.304(b), the Board 
notes that on service enlistment examination in February 
1955, the appellant reported a history of old trauma to the 
knees which was found to be mildly symptomatic.  Furthermore, 
several weeks after service entry, on February 24, 1955, it 
was noted that the appellant had torn cartilage in both knees 
and there was no indication that the cartilage damage was 
related to any inservice injury.  In June 1956, it was noted 
that the appellant injured both knees while playing football 
in high school and college.  It was further noted that since 
that time he had experienced marked swelling, pain and 
discomfort and had been bothered by aching pain in both 
knees, particularly after long periods of standing or heavy 
activity.  Subsequent reports reflect continuing complaints 
of knee pain and that the appellant had sustained severe 
injuries to the knees prior to service.  When viewed in light 
of § 3.304(b), the Board finds that this evidence is clear 
and unmistakable as to the fact that the appellant sustained 
injuries to his knees prior to service entry.  Accordingly, 
the presumption of soundness is not for application in this 
case.

Furthermore, the evidence of record does not establish that 
the preexisting bilateral knee disabilities were aggravated 
beyond their natural progress during service.  In reaching 
this conclusion, the Board places particular emphasis upon 
the VA examiner's opinion dated in October 1998 in which he 
concluded that the appellant's knee disabilities were not 
aggravated by service and were more likely the result of a 
genetic predisposition that may have been hastened by his 
football injury.  

The appellant's statements and testimony in support of his 
claim have been carefully considered; however, they are found 
to be outweighed by the objective evidence of record which 
establishes that he sustained severe knee injuries prior to 
service and has essentially had continuing problems from that 
time.  The knee injuries during service are acknowledged; 
however, the medical evidence of record does not establish 
that these incidents were of such severity as to be 
supervening in nature and alter the natural progress of the 
pathology initiated prior to service discharge.


Accordingly, in view of the above and the lack of any 
additional evidence to establish that the preexisting knee 
disabilities were aggravated beyond their natural progress in 
service, entitlement to service connection for residuals of 
bilateral knee injuries is not warranted.


ORDER

The appeal is denied.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

